Case 4:19-cv-03079 Document 1-1 Filed on 08/16/19 in TXSD Page 1 of 17
Case 4:19-cv-03079 Document 1-1 Filed on 08/16/19 in TXSD Page 2 of 17
Case 4:19-cv-03079 Document 1-1 Filed on 08/16/19 in TXSD Page 3 of 17
Case 4:19-cv-03079 Document 1-1 Filed on 08/16/19 in TXSD Page 4 of 17
Case 4:19-cv-03079 Document 1-1 Filed on 08/16/19 in TXSD Page 5 of 17
Case 4:19-cv-03079 Document 1-1 Filed on 08/16/19 in TXSD Page 6 of 17
Case 4:19-cv-03079 Document 1-1 Filed on 08/16/19 in TXSD Page 7 of 17
Case 4:19-cv-03079 Document 1-1 Filed on 08/16/19 in TXSD Page 8 of 17
Case 4:19-cv-03079 Document 1-1 Filed on 08/16/19 in TXSD Page 9 of 17
Case 4:19-cv-03079 Document 1-1 Filed on 08/16/19 in TXSD Page 10 of 17
    Case 4:19-cv-03079 Document 1-1 Filed on 08/16/19 in TXSD Page 11 of 17




                 Michaela M. Almgren, PharmD, MS
                                     161 Wilmont Drive
                                    Lexington, SC 29072
                                    almgren@cop.sc.edu
                                       (803) 622-5231

EDUCATION
Doctor of Pharmacy, 2010 Magna Cum Laude
South Carolina College of Pharmacy, University of South Carolina, Columbia, SC

Master of Science in Pharmacy, 2010 Magna Cum Laude
Pharmaceutical Chemistry (Industrial Pharmacy focus)
University of Florida, Gainesville, FL

Bachelor of Science, 1997 Magna Cum Laude, Graduated with Honors
Major: Biology, Chemistry
Columbia College of South Carolina, Columbia, SC



EMPLOYMENT HISTORY AND EXPERIENCE
Outsourcing Pharmacist and Clinical Specialist
Nephron Pharmaceuticals Company, West Columbia SC
•   Perform duties of an outsourcing pharmacist.
•   Involved in regulatory department performing research of current regulations, review of
    ANDAs and other FDA submissions, as well as preparation of responses to FDA requests.

Clinical Assistant Professor, College of Pharmacy
University of South Carolina, Columbia, SC
August 2013 -- present
•   Teach basic and advanced institutional pharmacy practice focused laboratory courses to
    students in the second year of pharmacy education. Typical class size is 110 students.
•   Developed, completely designed and implemented training course content for basic and
    advanced sterile compounding training with focus on USP chapters 797 and 800, and
    introduction to current institutional pharmacy practice.
•   Developed and implemented 6-hour module for student training in 503A versus 503B
    environment regulations to emphasize critical differences in cGMP (per 21 CFR 210 and 211)
    versus USP standard requirements.
•   Consulting pharmacist, performing duties of a permit holder (Non-dispensing pharmacy permit
    # 4956) and fully responsible for maintaining the facility, inventory control and daily operations.
•   Developed and implemented ACPE accredited course titled Basic Aseptic Technique for
    Kennedy Pharmacy Innovation Center, offering pharmacists and pharmacy technicians 23.5
    hours of continuing education credit composed of two-day live hands-on course as well as
    home study.


Curriculum Vitae for Michaela M. Almgren, PharmD, MS                                       Page 1
    Case 4:19-cv-03079 Document 1-1 Filed on 08/16/19 in TXSD Page 12 of 17



Staff Pharmacist
Prisma Health Richland Hospital Pharmacy, Columbia SC
August 2013 – August 2018
•   Perform duties of staff pharmacist—review orders, medication utilization review, order entry,
    preparation and checking of sterile and non-sterile medication preparations.
•   Medication history pharmacist—collect medication history via patient interviews, perform
    medication reconciliation, clinical consultations, patient education, medication use evaluation,
    and medication history consults.
•   Maintain USC college of pharmacy practice site.

Assistant Professor of Clinical and Pharmaceutical Sciences
South University School of Pharmacy, Columbia, SC
May 2010 -- August 2013
•   Taught lectures in large number of courses in pharmaceutical sciences as well as pharmacy
    practice in distance education setting, managing two classrooms and collaborating with faculty
    members located in Savannah, GA. Typical class size was 80 students in the Columbia
    campus classroom, with 90 additional students at the distant site in Savannah.
•   Initiated student chapter of Student Society of Health Systems Pharmacists and guided
    students to the ASHP national recognition of the chapter.

Adjunct Faculty, University of Florida Graduate Distance Programs
University of Florida, School of Pharmacy
January 2011-- May 2014
•   Supported distance education learning materials to be delivered via Adobe Connect and other
    platforms for on-line learning, led chat sessions, communicate via email.
•   Graded assignments, tests and presentations.

Hospital Pharmacy Intern
Lexington Medical Center, West Columbia, SC
June 2008 - May 2010
•   Prepared IVs, interpreted and prepared orders per medications orders in CPOE.
•   Ensured proper control and dispensing of narcotics.
•   Interacted with clinical pharmacists, physicians, and nurses regarding drug therapy.
•   Compounded a wide variety of specialty preparations including chemotherapy and TPN.

Senior Pharmaceutical Formulation Scientist
Pfizer Inc., Greenwood SC
December 2005 – August 2006
•   Worked with formulation team in determining of yields (actual and theoretical), performed
    batch production record verification, ingredient review, and conditional quality releases, all per
    company’s SOPs (standard operating procedures) and following guidance of cGMPs.
•   Developed and validated methods for analytical testing of raw materials and finished products
    for QC department to test for identity, purity and strength to meet quality standards set by FDA
    and USP.

Senior Pharmaceutical Chemist
GlaxoSmithKline, Aiken SC

Curriculum Vitae for Michaela M. Almgren, PharmD, MS                                      Page 2
    Case 4:19-cv-03079 Document 1-1 Filed on 08/16/19 in TXSD Page 13 of 17



•   Conducted quality control testing of finished products (liquids, gels, solid dosage, and wet
    granulation products) and raw materials
•   Extremely familiar with laboratory testing ranging from physical testing (friability, LOD, particle
    size, disintegration, extractions, dissolution testing, etc.) to wet chemistry analysis (titrations,
    KF, etc.).
•   Specialized in more complex testing using advanced technology and instrumentation (GC,
    HPLC, TLC, NMR, FTIR, TOC, atomic analyzer, etc.)
•   Very familiar with USP, BP, FDA and EP guidelines and methodology for pharmaceutical
    quality testing.



CURRENT LICENSING AND CERITICIFATIONS

•   Licensed Pharmacist in SC, license #13173
•   Licensed Pharmacist in NC, license #21809
•   Licensed Pharmacist in HI, license #3308
•   APhA Certified pharmacist immunizer
•   CITI Program IRB Members Basic Course
•   American Heart Association CPR and BLS certification
•   Certificate of completion from Pharmacy Compounding seminar at PCCA, Houston TX
•   Certificate from Critical Point Sterile Compounding boot camp, Denver CO
•   Certified by American Technical Institute in method development using GC-MS, GC, and
    HPLC



FACULTY APPOINTMENTS AND TEACHING EXPERIENCE
DIDACTIC TEACHING EXPERIENCE

Clinical Assistant Professor in Department of Clinical Pharmacy and Outcomes
Sciences, University of South Carolina, Columbia SC
August 2013 to present
•   PHMY 790: Pharmacy Skills Laboratory III: Introduction to Health-Systems Pharmacy I (1
    credit laboratory course, course coordinator)
•   PHMY 791: Pharmacy Skills Laboratory IV: Advanced Health System Pharmacy Practice (1
    credit laboratory course, course coordinator)
•   PHMY 710: Biopharmaceutics and Pharmacokinetics (3 credit hours, lecturer)
•   PHAR 401: Introduction to Pharmacy in the United States (3 credit hours, lecturer)
•   PHMY 999: Senior Seminar (1credit hour, student advisor, grader)

KPIC Master instructor, University of South Carolina, Columbia SC
August 2014 to March 2015
•   Basic Aseptic Technique course, 23.5 hours of CE, Master instructor
•   Advanced Aseptic Technique course 16 live hours of CE, Master instructor


Curriculum Vitae for Michaela M. Almgren, PharmD, MS                                        Page 3
    Case 4:19-cv-03079 Document 1-1 Filed on 08/16/19 in TXSD Page 14 of 17



Assistant Professor of Pharmacy
South University School of Pharmacy, Columbia SC,
May 2010 to August 2013
•   PHA 4367 Integrated Sequence IV Autonomic Nervous System (Pharmacology and
    Pharmacotherapy lectures), 8 credit hours
•   PHA 3159 Introduction to Integrated Sequence: Basic Pharmacology Modules, Medicinal
    Chemistry, 6 credit hours
•   PHA 3107 Pharmaceutical Calculations (use of pre-recorded lectures and in-class hands-on
    exercises), 3 credit hours (course coordinator)
•   PHA 3113 Pathophysiology I (topics include geriatrics, inflammation, cancer, HIV, immune
    response), 4 credit hours (course coordinator)
•   PHA 3114 Pathophysiology II (topics include autonomic nervous system, wound healing,
    gout, RA), 4 credit hours
•   PHA 3109 Microbiology and Immunology (lectures in immunology, virology), 5 credit hours
•   PHA 5335 Animal Venoms and Poisons (developed and implemented this elective), 3 credit
    hours (course coordinator)
•   PHA 5332 Applied Pharmaceutical Care II (topics including, OA, RA, BPH, ED), 4 credit
    hours
•   PHA 4265 Integrated Sequence III Inflammation (Pharmacology and Pharmacotherapy of
    osteoarthritis, rheumatoid arthritis, gout, would healing, lupus), 6 credit hours
•   PHA 3162 Integrated Sequence I: Introductory Pharmacology and Medicinal Chemistry, 5
    credit hours
•   PHA 4212 Pharmacokinetics I (Implemented team-based learning), 4 credit hours
•   PHA 4228 Pharmacokinetics II (Implemented team-based learning), 4 credit hours
•   PHA 3135 Integrated Pharmacy Skills Lab I, 3 credit hours
•   PHA 3136 Integrated Pharmacy Skills Lab II, 3 credit hours
•   PHA 3137 Integrated Pharmacy Skills Lab III, 3 credit hours
•   PHA 4238 Integrated Pharmacy Skills Lab IV, 3 credit hours
•   Longitudinal Pharmacy Practice Experiences I – V: PHA 3135, 3163, 4266, 4369, 5330, 1
    credit hour, course coordinator

Adjunct Faculty, UFL Graduate Distance Programs
University of Florida, School of Pharmacy, January 2012-present
•   Medicinal Chemistry I
•   Fundamentals of Medicinal Chemistry, course coordinator
•   Herbal and Dietary Supplements


EXPERIENTIALTEACHING EXPERIENCE

Advanced Pharmacy Practice Experience (APPE) Academic Rotation—South
Carolina College of Pharmacy, Preceptor for PharmD students.



Curriculum Vitae for Michaela M. Almgren, PharmD, MS                              Page 4
    Case 4:19-cv-03079 Document 1-1 Filed on 08/16/19 in TXSD Page 15 of 17



Advanced Pharmacy Practice Experience (APPE) Academic Rotation—South
University School of Pharmacy, Preceptor for PharmD students.


OTHER TEACHING EXPERIENCE:
•   Provide CE and CME lectures to pharmacists, nurses and physicians
•   Patient education lectures
•   HPLC training for laboratory technicians
•   Certificate training for GC/MS analysts
•   Quality control team training on cGMPs



COLLEGE OF PHARMACY COMITTEES

•   South University SOP Curriculum Committee, member, chair
•   South University SOP Curriculum Subcommittee for Pharmaceutical Calculations course
    advisory member
•   South University SOP Committee for Professional Outreach, member
•   South University SOP Technology Committee, member
•   South University SOP ACPE Self-Study and Assessment Committee, member
•   South University SOP Admissions Committee, member
•   University of South Carolina COP Continuing Education Committee, member
•   University of South Carolina COP Search Committee for Lab assistant, chair
•   University of South Carolina COP Curriculum Committee, member


INVITED LECTURES AND PRESENTATIONS
M. Almgren. Medication Safety of Hazardous Drugs: Can We All Be Safe? 1.0 credit hour ACPE
accredited CE presentation at SCSHP Fall Meeting in Columbia SC, October 17th 2018.

M. Almgren. Review of Sterile Compounding per USP 797. 1.0 credit hour ACPE accredited CE
presentation at SCSHP Fall Meeting in Columbia SC, October 17th 2018.

M. Almgren. Sterile Compounding and Implementation of USP Chapter 797: Where we came
from, where we are and where we might be headed. 1.0 ACPE Live CE accreditation awarded.
SCSHP Annual Meeting, March 2015, Hilton Head Island, SC.

M. Almgren. Pharmacy school pathways. CAPPS USC student chapter speaker, April 2015.

M. Almgren. Importance of unification of performance protocols for CSTD testing per NIOSH.
November 7, 2016, Cincinnati, OH. NIOSH Public Comment meeting, invited speaker.

M. Almgren. Important role of CSTD utilization in compounding of hazardous materials to
enhance protection of the compounder. 2016 ASHP Midyear, Las Vegas. Hazardous Drug Task
Force speaker for USP 800 implementation.



Curriculum Vitae for Michaela M. Almgren, PharmD, MS                               Page 5
   Case 4:19-cv-03079 Document 1-1 Filed on 08/16/19 in TXSD Page 16 of 17



M. Almgren. Current Status and Future Trends in Sterile Compounding as Defined by USP
Chapters 797 and 800. 1.0 ACPE Live CE accreditation awarded. SCSHP Annual Meeting
March 11-13, 2018, Hilton Head Island, SC.

M. Almgren. Who wants to be a pharmacist? CAPPS USC student chapter speaker, April 11th,
2018.


PEER-REVIEWED PUBLICATIONS
Almgren M., Cooper C., Maxwell W., Baker J. Instruction on compounded sterile preparations at
U.S. schools of pharmacy—a ten year follow up study. American Journal of Health System
Pharmacy, 2018 Jun 15; 75 (12): 845-847.

Textbook chapter accepted in the next edition: Almgren M. “Pharmaceutical Calculations” In:
Sutton S. Scott. McGraw Hill’s NAPLEX Review Guide. 3rd Edition.

Textbook chapter accepted in the next edition: Almgren M. “Sterile Compounding Regulations”
In: Sutton S. Scott. McGraw Hill’s NAPLEX Review Guide. 3rd Edition.

Karyn I. Cotta, Samit Shah, PhD, RPh, MBA, Michaela M. Almgren, PharmD, MS, Lilia Z.
Macías-Moriarity, PhD, MPH, Vicky Mody. Effectiveness of flipped classroom instructional
model in teaching pharmaceutical calculations. Currents in Pharmacy Teaching and Learning.
2016. Volume 8, Issue 5, Pages 646–653.

Braga S, Almgren M. Complementary Therapies in Cystic Fibrosis: nutritional supplements and
herbal products. Journal of Pharmacy Practice. 2013 Feb;26(1):14-7.

Wynn W, Almgren M, Stroman R, Clark K. Pharmacist’s Toolbox for Smoking Cessation.
Journal of Pharmacy Practice. 2012 Dec;25(6):591-9.



POSTERS WITH ABSTRACTS
Almgren M, Maxwell W, Grant A, Hembree H, Shah A. Disability and Accommodations in
Pharmacy Practice and Education. 2019 AACP Annual Meeting, Chicago 2019. Abstract #53.

Cooper C., Almgren M., Maxwell W., Baker J. Instruction on compounded sterile preparations at
US pharmacy schools. 2018 SCSHP Annual Meeting poster session, Hilton Head Island, SC.

Cooper C., Almgren M. Maxwell W., Baker J. Instruction on compounded sterile preparations at
US pharmacy schools. Poster presentation at 2017 ASHP Midyear in Orlando, FL, poster # 368.

Parth Parikh, PharmD. Candidate; Paul Philavong, PharmD Candidate, Sam McCallum,
PharmD Candidate, Nhung Nguyen, PharmD Candidate; Michaela Almgren, PharmD, MS.
Assessing Microbial Growth Rates of Sterile Versus Non-Sterile Gloves Used During Sterile
Compounding. 2017 SCSHP Annual Meeting Hilton Head, SC, poster session.



Curriculum Vitae for Michaela M. Almgren, PharmD, MS                                Page 6
   Case 4:19-cv-03079 Document 1-1 Filed on 08/16/19 in TXSD Page 17 of 17



Cotta K, Almgren M. “Effectiveness of Blended Teaching Method for Pharmaceutical
Calculations.” Poster presentation at 2012 AACP Annual meeting in Kissimmee FL.

Almgren M., Clark K. “Laboratory Exercise to Enhance Integration and Application of Basic
Sciences to Pharmacy Practice in Students.” Poster presentation at 2012 AACP Annual meeting
in Kissimmee FL.



Peer Review/Editorial Boards/Editorships for Journals
Peer Reviewer for The Joint Commission Journal on Quality and Patient Safety
Reviewer and member of editorial board of Alternative Medicine Studies Journal
Reviewer for Journal of Dietary Supplements
Reviewer for Natural Standard Research Collaboration
Reviewer for Currents in Pharmacy Teaching and Learning



PROFESSIONAL AFFILIATIONS
American Pharmacist Association (APhA), 2006-2014
American Society of Consultant Pharmacists (ASCP), 2008-2013
American Society of Health-System Pharmacists (ASHP), 2008-present
      • Pain management SIG 2011-2013
SCPhA, member 2006-2017
      • Professional Affairs committee 2010-2011, 2017
      • Legislative Affairs Committee 2011-2012
SCSHP member 2008-present
      • Education Committee 2014-2016
      • Professional Affairs Committee 2015-2016
      • Legislative Committee 2017-2018
AACP, member 2010-present
      • Lyman Award Committee Member 2012-2013
      • House of Delegates representative for USC College of Pharmacy 2017-2018
      • AACP Pharmacy Practice Strategic Plan, Bylaws, and Resolutions Committee
          member
      • AACP Audit member




Curriculum Vitae for Michaela M. Almgren, PharmD, MS                               Page 7
